Citation Nr: 1426036	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-32 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the upper extremities, to include bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to an increased evaluation for residuals of shell fragment wound of the left leg, with injury to muscle group XI, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to July 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2008, January 2010, and September 2010 that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with evidence of record.

When the case was before the Board in February 2013, it was decided in part and remanded in part. While the case was in remand status, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was resolved by a January 2012 rating decision granting the benefit sought.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the appeal, the 
Veteran and his representative informed VA in writing that the Veteran wanted to withdraw his appeal for entitlement to service connection for a neurological disorder of the upper extremities and for a rating in excess of 20 percent for residuals of a shell fragment wound of the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a neurological disorder of the upper extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound of the left leg have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b).

In March 2012, the Veteran submitted a written statement indicating that he would like to officially withdraw his appeal for entitlement to service connection for a neurological disorder of the upper extremities and entitlement to a rating in excess of 20 percent for residuals of shell fragment wound to the left leg.  Having been granted TDIU benefits by way of a January 2012 rating decision, the Veteran indicated that he was now satisfied with the adjudication of his claims and that he wished to withdraw the remaining issues still on appeal.  Furthermore, in April 2014, the Veteran's representative submitted a motion with the Board to withdraw the appeal.  As the Veteran has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal for entitlement to service connection for a neurological disorder of the upper extremities is dismissed.

The appeal for entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound of the left leg is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


